 

Emerald Isle     December 2008                                   Facility,SX/EW
Equipment and components     Quantity    
Unit
Price
    Value                        
Motor load control boxes
      22     $ 200.00     $ 4,400  
Acme Transformer 480 to 208/120 volt 112.5KVA
      1     $ 4,000.00     $ 4,000  
Acme Transformer 480 to 208/120 volt 45KVA
      1     $ 900.00     $ 900  
Ramco Metal Bandsaw model AS90P
      1     $ 250.00     $ 250  
110 volt Pallet Jack Atlas
                         
4500 LB cap.
      1     $ 1,000.00     $ 1,000  
Misc. Cautionary and Danger sighsx
      10     $ 10.00     $ 100  
12 Inch steel valve
      1     $ 600.00     $ 600  
8 Inch steel valve
      1     $ 282.50     $ 263  
2 Inch steel valve
      1     $ 150.00     $ 150  
4 Inch PVC valve
      20     $ 150.00     $ 3,000  
Misc. tab parts and pieces
      1     $ 2.000.00     $ 2,000  
Misc. nails, screws, nuts, bolts and washers
      1     $ 80.00     $ 60  
Drill Press/Ohio Forge mode; #510459
                         
Serial # 104313
      1     $ 150,00     $ 150  
McElroy Pit Bull Fusion Welder
      1     $ 500,00     $ 500  
Perkln Elmer 5000 Atomic Absorption Spectophotometer
                         
Model 5000 Serial #127934
      1     $ 2,500.00     $ 2,500  
Perkln.Etmer 500 Automatic Burner Control
      1     $ 50.00     $ 50  
Perkln Elmer HGA 500 programmer
      1     $ 500.00     $ 500  
Perkln Elmer Type Zeeman 5000 Serial #5267
      1     $ 15.00     $ 15  
IEC HN-S1I Centrifuge model HNSSerial AC 7825
      1     $ 1,500.00     $ 1,50O   Speedalre 480 volt 3 phase compressor      
1     $ 1,000.00     $ 1,000   IngersollRand                          
Compressor 480 volt 3 phase Model 3000E30 Serial 790233
      1     $ 5,800.00     $ 5,900  
Caterpillar Forkllft Model R80 Serial 49A00924
      1     $ 12,000.00     $ 12,000  
40 volt 15,000 amp 480 volt 3 phase input Serfe! 193074
      l     $ 1,000.00     $ 1,000  
Greenlee Hydraulic conduit bender model 777
      1     $ 2,000.00     $ 2,000  
480 volt 3 phase 30 Kw generator set model MEP005A
                                  1     $ 6,000.00     $ 8,000  
480 volt E7218 Serial JC79183
      1     $ 500.00     $ 500  
220/120 Coleman gen.set (Ught Plant)
      1     $ 100.00     $ 100  
Dayton 5Kw.220/120 gen set model 4W113 serial 0884740
      l     $ 200.00     $ 200  
Model E5222 HI Serial 1B5B70
      1     $ 200.00     $ 200  
various stainless steel, pumps
      4     $ 50.00     $ 200  
HDPE4"ptpe
      12000     $ 3.00     $ 36,000  
HOPE 3" pipe
      1000     $ 2.00     $ 2,000  
HDPE 6' pipe
      1000     $ 4.00    
4,000'
 
Forkllft man lift tower
      1     $ 300.00     $ 300  
Misc. office equipment
      2     $ 200,00     $ 400  
Crane load lifter 5 ton 480 phase Serisl 17467
      1     $ 10,000.00     $ 10,000  
BIco:pulveri2er
      1     $ 3,000.00     $ 3,000  

 
 
 
 

--------------------------------------------------------------------------------

 

                           
Over head crane, 10 ton
      1     $ 37,500.00     $ 37,500  
Storage facility
      1.     $ 80,000.00     $ 60,000  
Tank and warehouse complex
      1     $ 5,000.00     $ 5,000  
4/0 copper wire
      1500     $ 1.84     $ 2,454  
2/0 copper wire
      I000     $ 1.09     $ 1,090  
2" Honda trash pump
      1     $ 700.00     $ 700  
3" Tsuruml trash pump with all fittings
      1     $ 1,000.00     $ 1,000  
5,000 gal. kerosene tank
      1     $ 7,800.00     $ 7,800  
5,000 gal, add tank
      1     $ 7,800.00     $ 7,800  
250 gal. used oil tank
      1     $ 250.00     $ 250  
500 gal. diesel tank
      1     $ 400.00     $ 400  
Tank house, stainless steel, lined
      1            
_
 
3-3x3 fiberglass composite pumps 2
                         
of them reconditioned
      3    
_
   
_
 
1 reconditioned 17KW Generator
      1     $ 3,000.00     $ 3,000  
Complete totelsfcatfon, level gear
      1     $ 1,200.00     $ 1,200  
well monitoring equipment
      1     $ 10.00     $ 10  
welding trailer
      1     $ 700.00     $ 700  
4 Inch well pump
      1     $ 200.00     $ 200  
1 mile of pipe line
            _     $ -  
MIP steel strap tensloner
      1     $ 160.00     $ 160  
hydraulic crimp: tool
      1     $ 2,000.00     $ 2,000  
handheld pipe threading tool
      1     $ 300.00     $ 300  
Electrowinnlng Cells
      16     $ 40,000.00     $ 640,000  
Anodes
      643     $ 250.00     $ 160,750  
Cathodes
      190     $ 300.00     $ 57,000  
Rectifier -15000 amp
      1     $ 80,000.00     $ 80,000  
Tankhouse structure!
      1     $ 15,000.00     $ 15,000  
Mixer Tanks 9'x9'x7.5'SS
      3     $ 10,530.00     $ 31,590  
SX steel structures
      3     $ 15,000.00     $ 45,000                                Total
Facility, SX/EW Equipment and Components                      $    

 